Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,505,035 B2 to Cooper, Jr, Hereinafter Cooper035. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.

Regarding independent claim 1: Cooper035 teaches (e.g., Claims 1-10) a power semiconductor device comprising
a silicon carbide substrate and having at least a first layer or region formed above the substrate (Claim 1, Lines 1-3), 
the silicon carbide substrate having a pattern of pits formed thereon (Claim 1, Lines 3-4), 
the device further comprising an ohmic metal disposed at least in the pits to form low-resistance ohmic contacts, each pit of the pattern of pits having a depth that extends short of the first layer (Claim 1, Lines 5-7). 
Regarding claim 2: Cooper035 teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends,
wherein the pits are formed in a grid pattern (Claim 2). 
Regarding claim 3: Cooper035 teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends,
 wherein the substrate has a first doping type at a first concentration, and the first layer or region has the first doping type at a second concentration, the second concentration less than the first concentration, and further comprising: a barrier metal disposed on the first layer; and wherein the pattern of pits are formed most of the way through the thickness of the substrate (Claim 1). 
Regarding claim 4: Cooper035 teaches the claim limitation of the power semiconductor device of claim 3, on which this claim depends,
wherein the depth of the pits extend through have a depth of at least 30% of the thickness of the substrate (Claim 1).
Regarding claim 5: Cooper035 teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends, further comprising: 
a substrate region having the pattern of pits formed therein, the substrate region having a first doping concentration of a first doping type; 
a drift layer having a second doping concentration of the first doping type, the second doping concentration less than the first doping concentration;
at least one source region of the first doping type formed above the drift layer;
at least one base region of the second doping type between the at least one source region and the drift layer 
a dielectric region formed above the drift layer; and 
a gate contact formed above dielectric region and above at least a portion of the at least one base region (Claim 1). 
Regarding claim 6: Cooper035 teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends,
further comprising a buffer layer of the second doping type disposed between substrate region and the drift layer, and wherein the depth of the pits extend short of the buffer layer (Claim 1).
Regarding claim 7: Cooper035 teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends,
 wherein the depth of the pits extend through have a depth of at least 30% of the thickness of the substrate region (Claim 4). 
Regarding claim 9: Cooper035 teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends, 
 wherein the pits are formed in a grid pattern (Claim 7). 
Regarding independent claim 10: Cooper035 teaches (e.g., Claims 1-10) a power semiconductor device comprising: 
a silicon carbide substrate having a pattern of pits formed thereon; 
at least a first layer or region formed above the substrate; an ohmic metal disposed at least in the pits to form low-resistance ohmic contacts; and 
a grid of unetched ridges between the pits, the rid of unetched ridges configured to provide mechanical strength to the power semiconductor device (Claim 1). 
Regarding claim 11: Cooper035 teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends, 
wherein each pit of the pattern of pits having a depth that extends short of the first layer (Claim 1). 
Regarding claim 12: Cooper035 teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends, 
 wherein each of a plurality of portions of the grid of unetched ridges forms a rim around each pit of the pattern of pits (Claim 1).
 Regarding claim 13: Cooper035 teaches the claim limitation of the power semiconductor device of claim 12, on which this claim depends, 
wherein the substrate has a first doping type at a first concentration, and the first layer or region has the first doping type at a second concentration, the second concentration less than the first concentration, and further comprising: 
a barrier metal disposed on the first layer; and wherein the pattern of pits are formed most of the way through the thickness of the substrate (Claim 1). 
Regarding claim 14: Cooper035 teaches the claim limitation of the power semiconductor device of claim 13, on which this claim depends, 
wherein the depth of the pits extends through at least 30% of the thickness of the substrate (Claim 4).
Regarding claim 15: Cooper035 teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends,  further comprising: 
a substrate region having the pattern of pits formed therein, the substrate region having a first doping concentration of a first doping type; 
a drift layer having a second doping concentration of the first doping type, the second doping concentration less than the first doping concentration; 
at least one source region of the first doping type formed above the drift layer;
at least one base region of the second doping type between the at least one source region and the drift layer a dielectric region formed above the drift layer; and
a gate contact formed above dielectric region and above at least a portion of the at least one base region (Claim 8). 
Regarding claim 16: Cooper035 teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends,  
further comprising a buffer layer of the second doping type disposed between substrate region and the drift layer, and wherein the depth of the pits extend short of the buffer layer (Claim 8).
Regarding claim 17: Cooper035 teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends, 
the depth of the pits extend through have at least 30% of the thickness of the substrate region (Claim 4).
Regarding claim 18: Cooper035 teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends, further comprising: 
a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, the third doping concentration greater than the second doping concentration (Claim 8). Substrate

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,505,035 B2 to Cooper, Jr, Hereinafter Cooper035 in view of (US 20060192256 A1) to Cooper et al., hereinafter, Cooper256.
Regarding claim 8: Cooper035 teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends.
Cooper035 does not expressly teach that the device further comprises 
a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, 
the third doping concentration greater than the second doping concentration.
Cooper256 teaches (e.g., Fig. 1) a similar the power semiconductor device comprising a drift layer (Fig. 1, [0021]: 14) having a second doping concentration of the first doping type (concentration “N-“ ) and at least one base region (Fig. 1, [0022]: 26, 28), 
Cooper256 further teaches a current spreading layer (Fig.1, [0021]: CSL, 20 layer) disposed at least in part between the drift layer (Fig. 1, [0021]: 14) and the at least one base region (Fig. 1, [0022]: 26, 28), the current spreading layer having a third doping concentration of the first doping type ([0021]: “N” concentration), 
the third doping concentration greater than the second doping concentration (third doping concentration “N” greater than second doping concentration “N-“ ).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Aketa, the device comprising a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, the third doping concentration greater than the second doping concentration, as taught by Cooper, for the benefit of spreading the current and thus achieving the desired characteristics of the semiconductor device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aketa (US 2014/0225126 A1).
Regarding independent claim 1: Aketa teaches (Fig. 6 using Figures Figs. 3 and 4A-4F for element description since Fig. 6 does not repeat the nomenclature of the element of the figure; per MPEP all elements in the drawing with same designation are required to be the same) a power semiconductor device comprising
a silicon carbide substrate ([0129]-[0130]: 32 (34,35)) and having at least a first layer or region (([0129]-[0130]: 33) formed above the substrate, 
the silicon carbide substrate having a pattern of pits ([0131]-[0132]: 36) formed thereon, 
the device further comprising an ohmic metal ([0134]: 27) disposed at least in the pits to form low-resistance ohmic contacts (inherent properties of the ohmic metal), each pit of the pattern of pits having a depth that extends short of the first layer ([0164]: Fig. 6 shows each pit of the pattern of pits 36 has a depth that extends short of the first layer 32). 
Regarding claim 2: Aketa teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends,
wherein the pits are formed in a grid pattern ([0131]: the pits 36 are formed in a grid pattern, Fig. 6). 
Regarding claim 3: Aketa teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends,
wherein the substrate has a first doping type at a first concentration ([0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration, Fig. 6), and 
the first layer or region has the first doping type at a second concentration ([0141]: n.sup.--type SiC base layer 33), 
the second concentration less than the first concentration ([0134] and [0141]: the n.sup.--type SiC base layer 33 has a low impurity concentration than the substrate), and further comprising: 
a barrier metal disposed on the first layer ([0141] and [0154]: 26); and 
wherein the pattern of pits (36) are formed most of the way through the thickness of the substrate (Fig. 6 shows that the pattern of pits 36 are formed most of the way through the thickness of the substrate 32).
Regarding claim 4: Aketa teaches the claim limitation of the power semiconductor device of claim 3, on which this claim depends,
 wherein the depth of the pits extend through have a depth of at least 30% of the thickness of the substrate (Fig. 6 shows that the depth of the pits 36 extend through have a depth of at least 30% of the thickness of the substrate 32).
Regarding claim 5: Aketa teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends,
further comprising: a substrate region having the pattern of pits formed therein, the substrate region having a first doping concentration of a first doping type ([0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration); 
a drift layer having a second doping concentration of the first doping type ([0154]-[0156]: drift layer 33 has a second doping concentration of the first doping type, [0141]: n.sup.--type SiC), 
the second doping concentration less than the first doping concentration (drift layer 33 with second concentration has a lower concentration than the substrate having the first concentration, [0129]-[0130], [0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration);
at least one source region ([0136]: 42; 41) of the first doping type ([0141]: n-type) formed above the drift layer;
at least one base region of the second doping type (base region 39 of p-type) between the at least one source region (42; 41) and the drift layer (33), 
a dielectric region ([0138] and [0152]: 44) formed above the drift layer; and 
a gate contact ([0138] and [0165]: 45) formed above dielectric region (44) and above at least a portion of the at least one base region (39). 
Regarding claim 7: Aketa teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends.
wherein the depth of the pits extend through have a depth of at least 30% of the thickness of the substrate region (Fig. 6, [0164]: the depth of the pits 36 extend through a depth of at least 30% of the thickness of the substrate region). 
Regarding claim 9: Aketa teaches the claim limitation of the power semiconductor device of claim 1, on which this claim depends.
wherein the pits are formed in a grid pattern (Fig. 6, [0164]: pits 36 are formed in a grid pattern). 
Regarding independent claim 10: Aketa teaches (Fig. 6 using Figures Figs. 3 and 4A-4F for element description since Fig. 6 does not repeat the nomenclature of the element of the figure; per MPEP all elements in the drawing with same designation are required to be the same) a power semiconductor device comprising: 
a silicon carbide substrate ([0129]-[0130]: 32 (34,35)) having a pattern of pits ([0131]-[0132]: 36) formed thereon; 
at least a first layer or region (([0129]-[0130]: 33) formed above the substrate; an ohmic metal ([0134]: 27) disposed at least in the pits to form low-resistance ohmic contacts (inherent properties of the ohmic metal); and 
a grid of unetched ridges between the pits ([0164]: Fig. 6 shows each pit of the pattern of pits 36 has a depth that extends short of the first layer 32), 
the rid of unetched ridges configured to provide mechanical strength to the power semiconductor device (Composition, Product, and  Apparatus Claims I.  when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I). Therefore, the rid of unetched ridges configured to provide mechanical strength to the power semiconductor device is inherent in the structure). 
Regarding claim 11: Aketa teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends,
 wherein each pit of the pattern of pits having a depth that extends short of the first layer ([0164]: Fig. 6 shows each pit of the pattern of pits 36 has a depth that extends short of the first layer 32). 
Regarding claim 12: Aketa teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends,
 wherein each of a plurality of portions of the grid of unetched ridges forms a rim around each pit of the pattern of pits ([0131]: each of a plurality of portions  of the grid of unetched ridges forms a rim around each pit 36 of the pattern of pits, Fig. 6). 
Regarding claim 13: Aketa teaches the claim limitation of the power semiconductor device of claim 12, on which this claim depends,
wherein the substrate has a first doping type at a first concentration concentration ([0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration, Fig. 6), and the first layer or region has the first doping type at a second concentration ([0141]: n.sup.--type SiC base layer 33), the second concentration less than the first concentration ([0134] and [0141]: the n.sup.--type SiC base layer 33 has a low impurity concentration than the substrate), and further comprising: 
a barrier metal ([0141] and [0154]: 26) disposed on the first layer; and 
wherein the pattern of pits (36) are formed most of the way through the thickness of the substrate (Fig. 6 shows that the pattern of pits 36 are formed most of the way through the thickness of the substrate 32). 
Regarding claim 14: Aketa teaches the claim limitation of the power semiconductor device of claim 13, on which this claim depends,
wherein the depth of the pits extends through at least 30% of the thickness of the substrate (Fig. 6, [0164]: the depth of the pits 36 extend through a depth of at least 30% of the thickness of the substrate region).
Regarding claim 15: Aketa teaches the claim limitation of the power semiconductor device of claim 10, on which this claim depends, further comprising: 
a substrate region having the pattern of pits formed therein, the substrate region having a first doping concentration of a first doping type ([0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration); 
a drift layer having a second doping concentration of the first doping type ([0154]-[0156]: drift layer 33 has a second doping concentration of the first doping type, [0141]: n.sup.--type SiC), the second doping concentration less than the first doping concentration (drift layer 33 with second concentration has a lower concentration than the substrate having the first concentration, [0129]-[0130], [0134] and [0141]: SiC substrate 32 has n-type dopant at n.sup.+-type concentration); 
at least one source region ([0136]: 42; 41) of the first doping type ([0141]: n-type) formed above the drift layer;
at least one base region of the second doping type (base region 39 of p-type) between the at least one source region (42; 41) and the drift layer (33),
a dielectric region ([0138] and [0152]: 44) formed above the drift layer; and
a gate contact ([0138] and [0165]: 45) formed above dielectric region (44) and above at least a portion of the at least one base region (39). 
Regarding claim 17: Aketa teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends.
wherein the depth of the pits extend through have at least 30% of the thickness of the substrate region (Fig. 6, [0164]: the depth of the pits 36 extend through a depth of at least 30% of the thickness of the substrate region).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa (US 2014/0225126 A1) in view of Sugawara (US 20070170436 A1).
Regarding claim 6: Aketa teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends.
Aketa does not expressly teach that the device further comprises a buffer layer of the second doping type disposed between substrate region and the drift layer, and wherein the depth of the pits extend short of the buffer layer.
Sugawara teaches (e.g., Fig. 3) a power semiconductor device comprising a substrate region ([0085]: 32) and a drift region ([0085]: 34),
Sugawara further teaches that the device comprises a buffer layer of the second doping type ([0085]: 33) disposed between substrate region ([0085]: 32) and the drift layer ([0085]: 34).
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Aketa, the device comprising a buffer layer of the second doping type disposed between substrate region and the drift layer, as taught by Sugawara, fir the benefit of compensating for stress between the drift layer and the semiconductor material, and thus improve device reliability.
Regarding claim 16: Aketa teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends.
Aketa does not expressly teach that the device further comprises
a buffer layer of the second doping type disposed between substrate region and the drift layer, and wherein the depth of the pits extend short of the buffer layer.
Sugawara teaches (e.g., Fig. 3) a power semiconductor device comprising a substrate region ([0085]: 32) and a drift region ([0085]: 34),
Sugawara further teaches that the device comprises a buffer layer of the second doping type ([0085]: 33) disposed between substrate region ([0085]: 32) and the drift layer ([0085]: 34).
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Aketa, the device comprising a buffer layer of the second doping type disposed between substrate region and the drift layer, as taught by Sugawara, fir the benefit of compensating for stress between the drift layer and the semiconductor material, and thus improve device reliability.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa (US 2014/0225126 A1) in view of Cooper et al. (US 20060192256 A1), hereinafter, Cooper256.
Regarding claim 8: Aketa teaches the claim limitation of the power semiconductor device of claim 5, on which this claim depends.
Aketa does not expressly teach that the device further comprises 
a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, 
the third doping concentration greater than the second doping concentration.
Cooper256 teaches (e.g., Fig. 1) a similar the power semiconductor device comprising a drift layer (Fig. 1, [0021]: 14) having a second doping concentration of the first doping type (concentration “N-“ ) and at least one base region (Fig. 1, [0022]: 26, 28), 
Cooper256 further teaches a current spreading layer (Fig.1, [0021]: CSL, 20 layer) disposed at least in part between the drift layer (Fig. 1, [0021]: 14) and the at least one base region (Fig. 1, [0022]: 26, 28), the current spreading layer having a third doping concentration of the first doping type ([0021]: “N” concentration), 
the third doping concentration greater than the second doping concentration (third doping concentration “N” greater than second doping concentration “N-“ ).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Aketa, the device comprising a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, the third doping concentration greater than the second doping concentration, as taught by Cooper, for the benefit of spreading the current and thus achieving the desired characteristics of the semiconductor device.
Regarding claim 18: Aketa teaches the claim limitation of the power semiconductor device of claim 15, on which this claim depends.
Aketa does not expressly teach that the device further comprises 
a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, 
the third doping concentration greater than the second doping concentration.
Cooper256 teaches (e.g., Fig. 1) a similar the power semiconductor device comprising a drift layer (Fig. 1, [0021]: 14) having a second doping concentration of the first doping type (concentration “N-“ ) and at least one base region (Fig. 1, [0022]: 26, 28), 
Cooper further teaches a current spreading layer (Fig.1, [0021]: CSL, 20 layer) disposed at least in part between the drift layer (Fig. 1, [0021]: 14) and the at least one base region (Fig. 1, [0022]: 26, 28), the current spreading layer having a third doping concentration of the first doping type ([0021]: “N” concentration), 
the third doping concentration greater than the second doping concentration (third doping concentration “N” greater than second doping concentration “N-“ ).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Aketa, the device comprising a current spreading layer disposed at least in part between the drift layer and the at least one base region, the current spreading layer having a third doping concentration of the first doping type, the third doping concentration greater than the second doping concentration, as taught by Cooper, for the benefit of spreading the current and thus achieving the desired characteristics of the semiconductor device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826